DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 12/22/2020.
Claim 20 is new.  Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Previous double patenting rejections are withdrawn in view of Applicant’s Terminal Disclaimer filed 12/22/2020.

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (CN108286164A) (machine translation attached).
Re claim 1, Shi discloses a washing machine appliance (abstract) defining a vertical direction, a lateral direction, and a transverse direction (see fig. 9), the washing machine appliance comprising: 
a cabinet (ref. 1 see figs. 3 and 9) defining an opening (see fig. 3 bung hole); 

a wash basket (ref. 4) rotatably mounted within the tub, the wash basket defining a wash chamber (see fig. 9) for receiving articles therein; 
a tub cover (ref. 21 see fig. 4) fixed to the tub within the cabinet below the opening and above the wash basket (see figs. 3 and 4); 
a textured agitation panel (refs. 3, 36 washboard muscle see fig. 4) extending from the tub cover toward the wash chamber; and 
a liquid dispenser (refs. 6, 61, see fig. 10; see also p. 4 ¶ 9-11 water control unit and water feed apparatus) directed at prewashing unit (ref. 3) including the textured agitation panel and mounted thereabove along the vertical direction to flow liquid across the textured agitation panel (¶ 5, 9-11, see fig. 10),
wherein the textured agitation panel is fixed to the tub cover within the cabinet (see embodiment fig. 4 p. 3 ¶ 13-14) and with respect to the liquid dispenser (see fig. 10).
Regarding “[the] liquid dispenser directed at the textured agitation panel”, the simple rearrangement of either the textured agitation panel beneath the liquid dispenser or the liquid dispenser angled/above the textured agitation panel would have been an obvious engineering expedient to one of ordinary skill in the art, in order to enable simultaneous scrubbing and prewashing with liquid and/or having all surfaces capable of scrubbing.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claims 2-3, Shi further discloses wherein the textured agitation panel comprises an integral upper surface (see fig. 4, p. 3 ¶ 5 “integrally formed”) and defining a plurality of elevated ridges (see fig. 4 p. 4 ¶ 7 multiple protrusions); Re claim 3
Re claim 5, Shi further discloses wherein the wash basket is rotatable about a rotation axis (rotary drum), and wherein the textured agitation panel is positioned along a non-parallel angle relative to the vertical direction toward the rotation axis (see fig. 4; see also fig. 10).
Re claims 8-10, Shi further discloses wherein the tub cover extends along the transverse direction between a front portion and a rear portion (see figs. 3-4), and wherein the textured agitation panel is positioned at the front portion of the tub cover (see as examples, fig. 3, 10); Re claim 9, Regarding “rear portion of the tub cover”, the mere rearrangement of parts would have been prima facie obvious to one of ordinary skill in the art, for the purpose enabling simultaneous liquid washing and scrubbing and/or having all surfaces be scrubbing surface. See MPEP 2144.04(VI)(C); Re claim 10, Regarding “wherein the tub cover extends along the lateral direction between a first side portion and a second side portion, and wherein the textured agitation panel is positioned at one of the first side portion or the second side portion of the tub cover”, as discussed above, the mere rearrangement of parts to other edges of the tub and/or inclusion of texture agitation scrubbing surfaces on all surfaces is prima facie obvious, for the purpose of ergonomics and/or space utilization.

Claims 7, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, as applied above, in view of Hombroek et al. (US 2018/0142392 A1).
Re claim 7
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the wash fluid dispenser of Shi to further include a mixing chamber upstream from the fluid outlet an downstream from a water source to receive a wash additive therein, as suggested by Hombroek, in order to assist in removal of stains during pretreatment.
Re claims 11-13, 15 and 17-19, Independent claim 11 defines over claim 7 rejected above only in the recitation of “the textured agitation panel defining an upper surface facing the opening; and a liquid dispenser directed at the upper surface of the textured agitation panel”.  Kim further discloses the textured agitation panel defining an upper surface facing the opening (see fig. 1 bottom of ref. 120); and the liquid dispenser (ref. 60) directed at the upper surface of the textured agitation panel (see fig. 2).  Re claims 12-13, 15 and 17-19, claims 12-13, 15 and 17-19 recite limitations substantively identical to those rejected in claims 2-3, 5 and 8-10 above and are therefore satisfied by the combination Shi/Hombroek.
Re claim 20, Independent claim 20 defines over claim 11 only in the recitation “[the] texture agitation panel extending from the tub cover below the opening” and “wherein the tub cover extends along the transverse direction between a front portion and a rear portion, and wherein the textured agitation panel is fixed directly to the tub cover within the cabinet and with respect to the liquid dispenser at the rear portion of the tub cover”.  Shi further discloses the texture agitation panel (ref. 36) extending from the tub cover below the opening (see figs. 4, 10) and wherein the tub cover extends along the transverse direction between a front portion and a rear portion (see fig. 4), and wherein the textured agitation panel is fixed directly to the tub cover within the cabinet (p. 3 ¶ 9 prewashing unit 3 or the washboard muscle being set up directly on outer bung 21…outer bung 21, be formed with washboard muscle on outer bung 21…, see fig. 4) and with respect to the liquid dispenser at the rear portion of the tub cover (see fig. 10).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied above, OR Shi in view of Hombroek, as applied above, and further in view of Leibman et al. (US 2018/0266032 A1).
Re claims 4 and 14, Shi OR Shi/Hobroek discloses as shown above and further discloses an aperture (ref. 33, see fig. 6), but does not explicitly disclose wherein the textured agitation panel defines a plurality of permeable apertures extending along the vertical direction through the textured agitation panel.  However, Leibman discloses it is well-known in the laundry pretreatment art (abstract) to provide a textured agitation panel (ref. 300) defines a plurality of permeable apertures (see fig. 10, ¶ [0058] drain through the…screen) extending along the vertical direction through the textured agitation panel.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the textured agitation panel of Shi OR Shi/Hobroek to further include a plurality of permeable apertures, as suggested by Leibman, in order to enable drainage of pretreatment fluid through the laundry and directly into the tub.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, as applied above, OR Shi in view of Hombroek, as applied above, and further in view of Yamakoshi (JP 2003311081 A) (cited by Applicant) (machine translation attached).
Re claims 6 and 16
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the bottom lip of Shi OR Shi/Hobroek to further include a metallic trim, as suggested by Yamakoshi, for purpose of durability, cost and/or corrosion resistance.  See MPEP 2144.07 The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.

Response to Arguments
Applicant’s arguments filed 12/22/2020 have been fully considered and are persuasive.  Specifically, Applicant’s clarification of the tub cover and position of the textured agitation panel.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shi et al. (CN 108286164 A) (machine translation attached).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711